EXHIBIT 99.1 February 14, 2012 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable Third Quarter MIDLAND, TX – 2/14/12 Mexco Energy Corporation (AMEX: MXC) today reported net income of $50,961 for the quarter ending December 31, 2011, the Company’s third quarter of fiscal 2012, a 89% increase from $26,898 for the same quarter of fiscal 2011. Operating revenues in the third quarter of fiscal 2012 were $757,560, a slight increase from $756,576 for the third quarter of fiscal 2011. The average sales price for the quarter ending December 31, 2011 was $6.10 per Mcfe compared to $5.34 per Mcfe for the quarter ending December 31, 2010, an increase of 14%.Oil production increased 13% and gas production decreased 18% during the third quarter of fiscal 2012 as compared to the third quarter of fiscal 2011.This decrease in gas production is attributable to natural decline and certain production shut-in for repairs and maintenance. For the nine months ended December 31, 2011, the Company reported net income of $234,618, a 128% increase from $102,714 for the same period of fiscal 2011.Operating revenues increased 4% to $2,482,415 for thenine months ended December 31, 2011 from $2,381,608 for the same period of fiscal 2011. The average sales price of oil and natural gas for the nine months ended December 31, 2011 was $6.33 per Mcfe compared to $5.50 per Mcfe for the quarter ending December 31, 2010, an increase of 15%.Oil production increased 8% and gas production decreased 13% for the nine months ended December 31, 2011 as compared to the same period of fiscal 2011. During the first nine months of fiscal 2012, Mexco participated in the drilling of three wells in the Fuhrman-Mascho Field of Andrews County, Texas.This property, operated by Cone and Petree Oil & Gas Exploration, Inc. now contains the four original wells plus the three new wells for a total of seven wells - four producing oil from the San Andres formation and three producing oil from the Grayburg and San Andres formations at an approximate depth of 5,000 feet.Mexco owns working interests of approximately 10% (7.2% net revenue interest) in this acreage.This property contains an additional 9 potential drill sites in the Grayburg and San Andres formations with more dense spacing of approximately 10 acres per well. Also during the first nine months of fiscal 2012, Mexco participated in 37 infill wells in the Yeso/Paddock formations of the Dodd-Federal Unit in the Grayburg San Andres Jackson Field of Eddy County, New Mexico.These wells are proposed to be drilled in the next twelve months to a total depth of approximately 5,000 feet.The unit, operated by Concho Resources, Inc. (NYSE:CXO), currently contains approximately 110 wells producing primarily oil.Mexco’s working interest in this unit is .1848% (.14% net revenue interest). Mexco Energy Corporation owns oil and gas properties in twelve states, with the majority of its activity centered in West Texas. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2011.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Related parties - - Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,089,116 shares issued; 2,025,949 and 2,029,949 shares outstanding as of December 31, 2011 and March 31, 2011, respectively Additional paid-in capital Retained earnings Treasury stock, at cost - 63,167 and 59,167 shares as of December 31, 2011 and March 31, 2011, respectively ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit Other income (expenses): Interest income 47 10 36 Interest expense ) Net other expense ) Earnings before provision for income taxes Income tax expense (benefit): Current ) ) ) Deferred ) ) ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted
